         Case 2:07-cr-00081-AJS Document 120 Filed 06/19/20 Page 1 of 7




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 UNITED STATES OF AMERICA                              )
                                                       )
         v.                                            )      Criminal No. 07-81
                                                       )      Civil No. 20-922
 CHRISTOPHER A. HOFFMAN                                )      ELECTRONICALLY FILED

                                       Memorandum Opinion


          I.        Introduction

              Before the Court is the pro se Motion of Petitioner Christopher Hoffman to Reduce

the Sentence he received for violating the conditions of his supervised release at Criminal Nos.

07-81, 06-372, and 01-58. Although it is not styled as such (Petitioner titles it as a Motion for

Resentencing and to Appoint Counsel), the Court (and the Government) construes Petitioner’s

pending Motion as a collateral motion pursuant to 28 U.S.C. Section 2255. Doc. 116. After

careful consideration of Petitioner’s Motion, the Government’s Response thereto, and the record

in the case (and the case numbers referenced above), the Court will deny Petitioner’s Motion for

relief pursuant to 28 U.S.C. Section 2255 as both untimely and without merit.

              II.     Procedural Background

              This case and the other criminal case numbers listed herein stem from Petitioner’s 2001

conviction for committing five bank robberies, for which he was sentenced to concurrent 74 month

terms of imprisonment at each count, followed by 3 year concurrent terms of supervised release.

In August of 2006, Petitioner was still serving his prison sentence in pre-release custody at the

Renewal Center, Inc., a community confinement center, when he escaped from custody and

committed yet another bank robbery in Pittsburgh. He was then apprehended and indicted again

for bank robbery at Criminal No. 06-372, and for escape at Criminal No. 07-81. Following guilty


                                                   1
         Case 2:07-cr-00081-AJS Document 120 Filed 06/19/20 Page 2 of 7




pleas, in June of 2010, Petitioner was sentenced to 72 months of imprisonment at Criminal No.

06-372, and 60 months of imprisonment at Criminal No. 07-81 to be served concurrently, as well

as 3 years of supervised release at both cases, also to be served concurrently.

           Almost immediately following Petitioner’s release from imprisonment in March of

2013, Petitioner committed a criminal homicide, for which he was charged in state court, was

ultimately convicted of third-degree murder, and was sentenced to 15 to 35 years of

imprisonment. Petitioner is currently housed at SCI-Rockview, where he is serving his state

prison sentence.

           In October of 2014, Petitioner admitted violating the terms of his supervised release

at all three case numbers, and accordingly, this Court revoked his supervised release and

sentenced him to 24 months of imprisonment at each criminal case number to be served

consecutively. The basis for Petitioner’s current claim, filed almost six years after the Court

pronounced sentence, and close to five years after the mandate was returned affirming the

judgment of this Court (doc. 115), appears to be based upon his belief that the Court erred in

sentencing him to three consecutive 24 month terms of imprisonment on the revocations of

supervised release at the three criminal case numbers.

            III.    Standard of Review

            28 U.S.C. Section 2255 provides, in relevant part:

            Unless the motion and the files and records of the case conclusively show
            that the prisoner is entitled to no relief, the court shall cause notice thereof
            to be served upon the United States attorney, grant a prompt hearing
            thereon, determine the issues and make findings of fact and conclusions
            of law with respect thereto. If the court finds that the judgment was
            rendered without jurisdiction, or that the sentence imposed was not
            authorized by law or otherwise open to collateral attack, or that there has
            been such a denial or infringement of the constitutional rights of the
            prisoner as to render the judgment vulnerable to collateral attack, the court
            shall vacate and set the judgment aside and shall discharge the prisoner or

                                                   2
         Case 2:07-cr-00081-AJS Document 120 Filed 06/19/20 Page 3 of 7




            resentence him or grant a new trial or correct the sentence as may appear
            appropriate.

       Whether to conduct a hearing is within the sound discretion of the District Court. United

States v. Lilly, 536 F.3d 190, 195 (3d Cir. 2008); United States v. Day, 969 F.2d 39, 41 (3d Cir.

1992)(quoting Government of the Virgin Islands v. Forte, 865 F.2d 59, 62 (3d Cir.1989), cert.

denied 500 U.S. 954 (1991)). In exercising that discretion, “the [C]ourt must accept the truth of

the movant’s factual allegations unless they are clearly frivolous on the basis of the existing

record. Further, the court must order an evidentiary hearing to determine the facts unless the

motion and files and records of the case show conclusively that the movant is not entitled to

relief.” Day, 969 F.2d at 41-42 (citation omitted). See also Rules Governing Section 2255

Proceedings, Rules 4 and 8. The Court must view the factual allegations in the light most

favorable to the Petitioner. Government of the Virgin Islands v. Weatherwax, 20 F.3d 572, 574

(3d Cir. 1994) (district court erred in failing to conduct evidentiary hearing on petitioner’s non-

frivolous allegations of ineffective assistance of counsel) (subsequent history omitted).

However, a Section 2255 Motion may be dismissed without a hearing if: (1) its allegations,

accepted as true, would not entitle Petitioner to relief, or (2) the allegations cannot be accepted as

true because they are contradicted by the record, inherently incredible, or conclusions rather than

statements of fact. United States v. McCoy, 410 F.3d 124, 134 (3d Cir. 2005)(citations omitted).

       The pending Section 2255 Motion is subject to the high standard thus requiring a showing

of “fundamental defect resulting in a complete miscarriage of justice.” United States v.

Travillion, 759 F.3d 281, 288 (3d Cir. 2014). This case, being a collateral challenge, rather than

a direct appeal, is reviewed much less favorably, and vague and conclusory allegations will not

justify further evidentiary inquiry. United States v. Thomas, 221 F.3d 340, 430, 437 (3d Cir.

2000). Indeed, as the Supreme Court has explained, collateral relief is an “extraordinary

                                                  3
         Case 2:07-cr-00081-AJS Document 120 Filed 06/19/20 Page 4 of 7




remedy” that “does not encompass all claimed errors in conviction and sentencing,” and “it will

not be allowed to do service for an appeal.” Bousely v. United States, 523 U.S. 614, 621 (1998).

        IV.        Discussion

                     A. The Instant Motion is Untimely

       To timely file a Section 2255 Motion, a Petitioner must satisfy the requirements of 28

U.S.C. Section 2255(f), which imposes a one-year time limit on filing Section 2255 motions.

Specifically, 28 U.S.C. Section 2255(f) provides that:

              A 1-year period of limitation shall apply to a motion under this section.
              The limitation period shall run from the latest of –

          (1) the date on which the judgment of conviction becomes final;

          (2) the date on which the impediment to making a motion created by
              governmental action in violation of the Constitution or laws of the United
              States is removed, if the movant was prevented from making a motion by
              such governmental action;

          (3) the date on which the right asserted was initially recognized by the
              Supreme Court, if that right has been newly recognized by the Supreme
              Court and made retroactively applicable to cases on collateral review; or

          (4) the date on which the facts supporting the claim or claims presented could
              have been discovered through the exercise of due diligence.


Id. As explained by the United States Court of Appeals for the Third Circuit in United States v.

Green, 898 F.3d 315, 318 (3d Cir. 2018),

          Accordingly, a petitioner seeking collateral review under Section 2255 will
          have one year from the date on which his judgment of conviction is final to
          file his petition. [28 U.S.C. § 2255(f)]. § 2255(f)(1); see also Dodd v. United
          States, 545 U.S. 353, 357, 125 S. Ct. 2478, 162 L.Ed.2d 343 (2005). The
          statute also provides for three limited, alternative circumstances in which the
          one-year limitations period will begin to run.

Green, 898 F.3d at 318.

       This Court pronounced sentence on the violations of supervised release in October of

                                                   4
         Case 2:07-cr-00081-AJS Document 120 Filed 06/19/20 Page 5 of 7




2014, the mandate was returned affirming the Judgment of this Court in October of 2015, and

the pending motion was filed on June 9, 2020, the Motion was filed almost four years too late.

Therefore, any Section 2255 Motion Petitioner would file at this juncture would not be timely

filed pursuant to 28 U.S.C. Section 2255(f)(1).

       Thus, the question is whether any of the “three limited, alternative circumstances” set

forth in 28 U.S.C. Sections 2255(f)(2), (3), or (4) would be applicable. Id. Petitioner does not

allege in his Motion that the Government engaged in any action in violation of the Constitution

or laws of the United States. Therefore, 28 U.S.C. Section 2255(f)(2) would be inapplicable to

the Section 2255 Motion filed by Petitioner. Nor would 28 U.S.C. § 2255(f)(3) be applicable to

the Section 2255 Motion filed by Petitioner because there is no applicable precedent that

supports his argument.

       Finally, Petitioner has not alleged, and the Court cannot possibly surmise a reason why

he would not have been able to discover facts surrounding his alleged claim of error. According

to Petitioner’s Motion, it would appear to be based solely upon legal argument. Petitioner does

not argue that he would be relying upon newly discovered facts to support his Section 2255

Motion and therefore Section 2255(f)(4) is inapplicable.

       For the above reasons, Petitioner’s Motion does not meet the requirements of 28 U.S.C.

§ 2255(f) as it is not timely filed and will be dismissed on this basis.

                    B. The Petition Is Without Merit

       Petitioner’s Motion is without merit and will be denied on this basis as well. In order for

this Court to grant Petitioner’s Motion, it would need to find that the sentence on his revocation

of supervised release somehow resulted in a “complete miscarriage of justice.” Travillion at 288.

In fact, as the Government has emphasized and this Court agrees, his supervised release terms at



                                                  5
         Case 2:07-cr-00081-AJS Document 120 Filed 06/19/20 Page 6 of 7




Criminal No. 01-58 never started until he was released in March of 2013. He escaped from

federal custody in 2006 and committed another bank robbery which resulted in re-arrests and

subsequent criminal convictions at Criminal Nos. 06-372 and 07-81. When he was released in

March of 2013, his terms of supervised release commenced. (See 18 U.S.C. Section 3624(e)

which states: “the term of supervised release commences on the day the person is released from

imprisonment…. A term of supervised release does not run during any period in which the

person is imprisoned in connection with a conviction for a Federal, State or local crime unless

the imprisonment is for a period of less than 30 consecutive days.”)

       While the imposition of concurrent supervised release terms at each of the Criminal

Numbers was required, the imposition of concurrent revocation sentences was not. In fact, this

issue was raised by another Defendant who was sentenced consecutively like this Petitioner, and

on appeal, the United States Court of Appeals for the Third Circuit explicitly held that the Court

maintains discretion to impose consecutive terms of imprisonment pursuant to 18 U.S.C. Section

3584(a). United States v. Dees, 467 F.3d 847, 851-52 (3d Cir. 2006).




                                                 6
           Case 2:07-cr-00081-AJS Document 120 Filed 06/19/20 Page 7 of 7




       V.    Conclusion

       For all of the foregoing reasons, this Court will deny Petitioner’s motion for relief under

28 U.S.C. Section 2255 and a Certificate of Appealability will be denied. An appropriate order

follows.



                                             s/Arthur J. Schwab
                                             Arthur J. Schwab
                                             United States District Judge


 cc: All Registered ECF Counsel and Parties

     Smart Communications PA DOC
     Christopher Hoffman LU-3626
     SCI- Rockview
     P.O. Box 30228
     St. Petersburg, FL33733




                                                7
